DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment and Response to Remarks
This Action is in response to the amendment filed on May 11, 2022. Claims 1-6 and 8-18 are pending. Claim 7 is cancelled by Applicant. Claims 9-18 are withdrawn by Applicant’s election. The withdrawal of claims 9-18 by election is now final. Claims 1-6 and 8 have been fully examined.
With respect to the 103 rejections, Applicant’s remarks and amendments were fully considered, but they are moot in light of new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Dana (US Patent Publication No. 2010/0179909), in view of Rajarajan et al. (ICRTAC-CPS 2018).
With respect to claim 1, Dana teaches:
receiving, by the at least one processor, a request for executing a transaction using a card that includes an embedded chip; ([0024]-[0025])
obtaining, by the at least one processor, chip information from the embedded  chip; ([0025], [0046])
receiving, by the at least one processor, a user input that includes the PIN; ([0047], [0068])
combining the PIN with the chip information; (concatenation [0026], [0049], [0060], [0067])
using a result of the combining to generate a transaction-specific code… (generate UDK [0041]-[0042], [0044]-[0045], [0050]-[0052], generating dCVV from the UDK [0060], [0063], [0065]-[0067])  
transmitting the transaction-specific code, the chip information, and information included in a portion of the user input that does not include the PIN to a verification server… (transmitting payment data including generated dCVV (i.e., transaction specific-code) “and PIN verification data (i.e., not the PIN) [0067]-[0068], [0070])
requesting an authentication of the transaction based on the generated transaction-specific code…. (FIG. 8, [0069], [0072])
…wherein the authentication of the transaction is performed by using the chip information, the information included in the portion of the user input that does not include the PIN…
Dana does not explicitly teach:
… by which the PIN is protected from exposure;
…a verification server that has separate access to the PIN;
…authentication performed by using the separately accessible PIN to regenerate the transaction-specific code.
However, Rajarajan et al. teach:
…the PIN is protected from exposure; (Page 56, section D)
The examiner notes that the claim recitation indicates intended use of the “transaction-specific code” and therefore does not further limit the scope of the claim.
…a verification server that has separate access to the PIN; (server has the PIN number stored, Page 56, Section D)
…authentication performed by using the separately accessible PIN…(server verifies against its database copy of the PIN, Page 56, Section E)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the PIN number authentication scheme, as taught by Rajarajan et al., into the transaction authentication as taught by Dana, in order to prevent sending the PIN to the server and using a copy of the PIN at the server for verification. (Rajarajan et al. Page 56, Section D)
Dana and Rajarajan do not explicitly teach “to regenerate the transaction-specific code.” However, the claim recitation indicates intended use of the PIN and therefore does not further limit the scope of the claim.

Claims 2-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Dana, and Rajarajan et al., in view of Han et al. (US Patent No. 10,366,378).
With respect to claim 2, Dana and Rajarajan et al. teach the limitations of claim 1.
Moreover, Dana teaches:
determining a first number of characters included in the result of the combining; (FIG. 2, [0049], predetermined length) 
when the determined number of characters is less than a predetermined number, adding at least one character to the result of the combining such that a resultant character sequence has a second number of characters that is equal to the predetermined number; (Padding 204, FIG. 2, [0049])
Dana and Rajarajan et al. do not explicitly teach:
performing a message authentication code (MAC) operation with respect to the resultant character sequence in order to generate the transaction-specific code. 
However, Han et al. teach:
performing a message authentication code (MAC) operation with respect to the resultant character sequence in order to generate the transaction-specific code. (Col. 35 ll. 3-22)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the MAC tokenization technique of Han et al., into the transaction authentication as taught by Dana and Rajarajan et al., in order to generate a transaction-specific code for authentication the transaction. (Han et al. Abstract, Col. 6 ll. 4-25)
With respect to claim 3, Dana, Rajarajan et al., and Han et al. teach the limitations of claim 2.
Moreover, Dana teaches:
wherein the predetermined number is a multiple of 16. (128 bits or 64 bits [0049]) 
With respect to claim 4, Dana, Rajarajan et al., and Han et al. teach the limitations of claim 2.
Moreover, Han et al. teach:
wherein the transaction-specific code includes an application request cryptogram (ARQC). (Col. 22 ll. 30-57)
With respect to claim 5, Dana, and Rajarajan et al., teach the limitations of claim 1.
Dana and Rajarajan et al. do not explicitly teach:
wherein the chip information includes information that relates to a currency code.
However, Hun et al. teach:
wherein the chip information includes information that relates to a currency code. (monetary indicator: Col. 11 l. 65-Col. 12 l. 5, Col. 15 ll. 9-34)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the monetary indicator as part of the chip data, as taught by Han et al., into the transaction authentication as taught by Dana and Rajarajan et al., in order to process currency data as part of the transaction. (Han et al. Abstract, Col. 3 ll. 28-42)
With respect to claim 6, Dana, Rajarajan et al. and Han et al. teach the limitations of claim 5.
Moreover, Dana teaches:
wherein the chip information further includes card-specific information. ([0056], [0075])
With respect to claim 8, Dana and Rajarajan et al. teach the limitations of claim 1.
Moreover, Dana teaches:
when the transmitted chip information is used by the verification server to generate a verification code that matches with the transmitted transaction-specific code, the received response includes an indication that the transaction is authenticated; (FIG. 8, items 720-755, [0072])
when the transmitted chip information is used by the verification server to generate a verification code that does not match with the transmitted transaction-specific code, the received response …indicating that the transaction is not authenticated. (FIG. 8, items 720-755, [0072])
Dana and Rajarajan et al. do not explicitly teach:
the received response includes a message indicating that the transaction is not authenticated.
However, Han et a. teach:
the received response includes a message indicating that the transaction is not authenticated. (Fig. 3, item 330 Col. 35 l. 66-Col. 36 l. 15, Col. 52 ll. 16-19)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the notifications, as taught by Han et al., into the transaction authentication as taught by Dana and Rajarajan et al., in order to notify a user and/or a merchant about an unauthorized transaction attempt. (Han et al. Abstract)




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMA ASGARI whose telephone number is (571)272-2037. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571)272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SIMA ASGARI/Examiner, Art Unit 3685                                                                                                                                                                                                        
/STEVEN S KIM/Primary Examiner, Art Unit 3685